Citation Nr: 1427867	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  08-33 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure or diabetes mellitus, type II (DM-II).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1962 to April 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August and November 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in April 2009, and a copy of the hearing transcript is of record.

At the April 2009 hearing, the Veteran submitted a statement from his treating physician regarding his DM-II.  In May 2009, the Veteran filed a claim for service connection for DM-II.  

In its November 2009 decision, the Board referred the claim for DM-II to the RO for consideration in November 2009.  The Board also remanded the claim for hypertension for further development.

In June 2011, the RO granted the Veteran's claim for DM-II secondary to herbicide exposure.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA file in addition to the paper file in deciding this claim.

The claim is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify you if further action is required on your part.  

 

REMAND

The Veteran claims that his hypertension is related to herbicide exposure and/or his service-connected diabetes mellitus.  Hypertension was not exhibited during service. Following separation from service in 1966, the evidence of record shows no relevant findings until more than 28 years after service.  A private treatment record from July 1994 notes that the Veteran's blood pressure was 195/101 and pulse was 101.  His diagnosis was "questionable hypertension."  An April 1997 private treatment record notes that the Veteran's blood pressure was 156/82 and his pulse was 67.  An October 2001 VA emergency room record notes that the Veteran underwent a stroke and was prescribed blood pressure medication.  Subsequent VA treatment records show that the Veteran was treated for hypertension.

On March 2010 VA examination, the examiner found that the Veteran's hypertension was not due to or a result of herbicides.  The examiner noted that the Veteran developed hypertension around 1997 when his blood pressure was 156/82.  Subsequent records show that the Veteran's blood pressure was only mildly elevated when checked.  Also, when the Veteran suffered a stroke in 2001, he reported that he was never on blood pressure medications prior to this hospitalization.  It was also noted that hypertension was not one of the conditions presumably secondary to hypertension.  The facts that it is not a presumable disability and that it did not have its onset for many years after service are not sufficient reasons to negate a relationship between herbicide exposure as the cause of hypertension.   

The examiner also explained that hypertension was not caused by DM-II.  It was noted that the Veteran's sugar was elevated in May 2008, and he was diagnosed with DM-II in November 2008.  Thus his hypertension predated his DM-II by 10 years.  There was also no current evidence of diabetic nephropathy that could link his hypertension to DM-II.  Therefore, his hypertension is essential or idiopathic and is not caused by his DM-II.  There was no indication whether hypertension was aggravated by DM-II 

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims file to the March 2010 VA examiner for an addendum opinion.  The examiner should further explain why hypertension is not related to inservice herbicide exposure.  While National Academy of Sciences has previously concluded that there is inadequate or insufficient evidence to determine whether there is an association between herbicide exposure and hypertension, more recent reports suggests that evidence for such an association is stronger.  The Secretary has determined that the credible evidence for such an association is not equal to nor does it outweigh the credible evidence against an association.  See 75 Fed. Reg. 32549 to 32552 (June 8, 2010).   

If it is determined that hypertension is not related to service, including inservice herbicide exposure, the examiner should indicate whether hypertension is aggravated by the service-connected DM-II.  If aggravated, specify the baseline of hypertension prior to aggravation, and the permanent, measurable increase in hypertension resulting from the aggravation.  

The examiner should reconcile any conclusions with the clinical and lay evidence.  A complete rationale for all opinions should be provided.  If the March 2010 VA examiner is unavailable, the case should be referred to another physician to proffer the opinions.  If an additional examination is necessary, one should be afforded the Veteran.  

2.  After ensuring that the requested actions are completed, the agency of original jurisdiction should re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, the agency of original jurisdiction must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




Department of Veterans Affairs


